DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This Application was filed on August 17, 2020 and is a divisional of Application 16/325,166, filed on February 12, 2019 (which issued as US 10,851,086 on December 01 2020), which is a national stage filing under 35 U.S.C. §371 of International Application PCT/CN2017/094066, filed on July 24, 2017, which application claims the benefit of Chinese Patent Application No. 201610664088.6, filed on August 12, 2016, Chinese Patent Application No. 201610665377.8, filed on August 12, 2016, and Chinese Patent Application No. 201610664196.3, filed on August 12, 2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Certified copies of all three priority documents and English translations thereof are present in the 16/325,166 Application file.

Preliminary Amendment
Applicant’s amended claims dated 17 August 2020 are acknowledged:
Claims 1-27 were canceled.
Claim 28 is currently pending.

Information Disclosure Statement
The IDS dated 11 December 2020 has been received, entered and considered, a copy is included herein.
PTO-892 Form
The reference Zubrick ("The Organic Chem Lab Survival Manual", Wiley, 1988, "Recrystallization" section at Pages 91-109) is cited as technical background.  The reference at least establishes that “suction filtering, washing and drying” (pages 98-100) are routinely used in laboratory recrystallization / purification techniques.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 recites a method of preparing and purifying “a dehydrophenyl ahistin-like compound” with high purity which comprises dissolving the sample to be purified in a solvent mixture containing one of four alcohols at elevated temperature, adding water and cooling to precipitate.  
The claimed method requires that the compound to be purified has the correct solubility parameters in the specified solvent mixture and temperatures in order to successfully function.
Applicant’s disclosure does not provide sufficient written description of the genus of dehydrophenyl ahistin-like compound to support this functional limitation.
See MPEP 2163 II. A. 3. (a) (ii)  with regards to the requirements for descriptive support and for functional limitations of generically described entities:
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”
“A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”

In the present instance substances which are in scope as a dehydrophenyl ahistin-like compound that are suitable for use in the claimed method are described according to page 53, lines 12-16 in the instant specification.  
“preparation and purification of all dehydrophenylahistin-like compounds with similar structures, which could be any dehydrophenylahistin-like compound disclosed in the patents of W02001053290A1, WO02004054498A, WO2007035841A1 or WO2016192586A1, or derivatives of these compounds”
The compounds described in these documents as “dehydrophenylahistin-like” include a very broad scope of structures which would not reasonably be expected to have similar physicochemical parameters such as solubility in view of the substantial structural variation of this genus.  
See for example WO2007035841 (IDS) which teaches “analogs of dehydrophenylahistin” all of which fall into the scope of the instant method.  Generic formula (II) on page 8 teaches a large structural breadth in such analogs.  Several non-limiting examples to illustrate are 2374 on page 126, 2422 on page 130, KPU-36 on page 141 and “D” options described at page 139, etc:

    PNG
    media_image1.png
    262
    486
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    270
    611
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    448
    859
    media_image3.png
    Greyscale

These compounds would not be expected to have similar solubility properties as dehydrophenylahistin in view of their substantially different chemical structures.
Furthermore, as claimed, the dehydrophenylahistin-like compound could be further derivatives or analogs of any of these compounds, such as those having solubilizing moieties or other moieties that render the compounds poorly soluble etc.
Applicant’s disclosure provides examples of the use of only a very narrow scope of compounds in the claimed method to obtain high purity samples.  Namely, only dehydrophenylahistin itself and several deuterated compounds, which would be expected to have substantially similar solubility properties, are described.
These dehydrophenylahistin compounds are not considered representative of the entire genus of possible dehydrophenylahistin-like compounds and there is no description of any particular structure-function relationships of compounds with the necessary solubility parameters suitable for use in the claimed method.  Furthermore, there is no art-recognized known correlation between solubility parameters and structure for dehydrophenylahistin compounds.  
Therefore, Applicant’s description of the use of dehydrophenylahistin itself and several deuterated compounds is not representative of all the possible species of the genus of dehydrophenylahistin-like compounds recited in claim 28.  
To summarize, there is a lack of descriptive support since the claims recite a functional limitation (solubility properties) and:  the exemplified species are not sufficiently representative of the genus of compounds having such function, and there is no art-recognized structure-function relationship for related compounds with appropriate solubility parameters.
The Examiner believes that compounds with reasonably similar structure to the provided examples would have similar solubility parameters and would be appropriate for use in the claimed method: for example compounds of formula (III) in the specification at page 15.
The rejection can be overcome by limiting the “dehydrophenylahistin-like compound” to one of formula (III).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high purity” in claim 28 is a relative term which renders the claim indefinite. The term “high purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The scope of the method with respect to the level of purity required in the isolated product is not clear.  
There is no purity range which is either art-recognized or defined in the present disclosure as that which would be considered “high” relative to that which would be considered other than high and not within scope.  The cutoff is not defined.
The second to last paragraph of the specification describes how the inventive method “significantly reduces the impurity content of isomers and yields an active compound with its purity higher than 99.9%”.  The claims are not limited by this description and if they were, the purity level is not well defined since it is unknown whether it is a percent by weight or some other measure.  See for example MPEP 2111.01 II. “it is improper to import claim limitations from the specification”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG (WO2017011399, IDS) in view of PALLADINO (WO2007035841, IDS).
Note that WO2017011399 was published on 19 January 2017 and was filed on 11 July 2016 and therefore qualifies as prior art against the instant invention at least under 35 U.S.C. 102(a)(2).

The Instant Claim
Claim 28 reads:
A method of preparing and purifying a dehydrophenyl ahistin-like compound with high purity, wherein the method comprises the following steps: placing a crude product of the dehydrophenyl ahistin-like compound in a reaction vessel in the absence of light, adding isopropanol or methanol or ethanol or n-butanol upon heating till dissolving completely, then adding water resulting in no crystalline form precipitation, keeping at 15°C to 30°C, stirring and cooling to precipitate, suction filtering, washing and drying to obtain the dehydrophenyl ahistin- like compound with high purity.

The Prior Art - HUANG
HUANG (WO2017011399) teaches a closely related method of preparing and purifying a dehydrophenyl ahistin-like compound with high purity.  See at least example 1 on page 30 (plinabuliin is an art-recognized synonym for dehydrophenyl ahistin):

    PNG
    media_image4.png
    803
    1060
    media_image4.png
    Greyscale

The reference teaches high purity at least at paragraph 49 on pages 6-7.  
Each of the instant limitations is discussed below relative to the example 1 procedure:
-The sample isolated in the example 1 procedure is “a dehydrophenyl ahistin-like compound” which is the same as one of Applicant’s example compounds. 
-The isolated crystalline sample product is considered to meet the instant “high purity” limitation since it was obtained in a purification procedure.
-The “crude product” was necessarily placed in a reaction vessel.
- The limitation: “adding isopropanol or methanol or ethanol or n-butanol upon heating till dissolving completely, then adding water resulting in no crystalline form precipitation” is met in the reference steps: 
“A total of 124.7 g of ethanol were required to completely dissolve the sample at reflux” and “The hot solution was transferred to a larger Erlenmeyer flask with a 9.45 g ethanol rinse (to mimic a hot filtration). To this refluxing solution was added 6.6 g of water (approximately 5 % water in ethanol). This solution was allowed to cool slowly with stirring.”  
The water was added to a hot ethanol solution and “this solution was allowed to cool”.
-The limitation: “keeping at 15°C to 30°C, stirring and cooling to precipitate” is met in the reference steps:
“The solution was allowed to cool to room temperature with stirring. The solids were filtered at 17°C.”
The instant “keeping at 15°C to 30°C” is construed as encompassing keeping the vessel in an ambient environment while it slowly cools from the elevated temperature used in the previous step - as is done in the reference procedure.
The limitation: “suction filtering, washing and drying” is not expressly met by the reference procedure which teaches: “solids were filtered”, “washed three times with 20 g of water” and “The solid was dried”.  The technique or device used in the “solids were filtered” step of the reference is not specified.  It would at least be obvious to use the routinely used and common technique of “suction filtering” for this purpose for example to carry out the filtration in an efficient manner and in order to maximize removal of the filtrate from the solid product.
The reference is silent as to whether any part of the procedure was carried out “in the absence of light” or not.  However, it is assumed that no special precautions were taken to protect the compound from light since such special precautions would normally be mentioned in an experimental write-up.

Differences between Prior Art & the Claims 
The reference procedure does not protect the compound from light as claimed by adding the compound to be purified to a “reaction vessel in the absence of light”.

The Prior Art - PALLADINO
PALLADINO (WO2007035841) teaches “Physicochemical stability of dehydroPLH” as one of the “unfavorable problems” of the substance in paragraph 461 at pages 165-166. 
“dehydroPLH” refers to dehydrophenyl ahistin.  See the first 6 lines of the paragraph in particular:

    PNG
    media_image5.png
    241
    865
    media_image5.png
    Greyscale

The reference teaches that even under normal room light the isomerization of one of the Z-isomer double bonds (the PhCH=C) of the molecule occurs leading to the corresponding E-form as a contaminant substance.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have taken the necessary steps to protect the dehydrophenyl ahistin compound from light during the purification procedure taught by HUANG in order to prevent one of the Z-double bonds from isomerizing to the E-form.  The PALLADINO reference teaches that such an unwanted isomerization process is induced by room light.  A skilled artisan would find good reason to protect the compound from light during the purification process to prevent or minimize the formation of the undesirable E-isomer as a contaminant.  The instantly claimed method is therefore an obvious variant of that taught by HUANG.  
There are particular teachings and suggestions and good reason provided by the combined references that would lead to a method as claimed and an expectation that such a modified method would provide for a product compound with “high purity” and with minimal to no undesirable E-isomer as a contaminant.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625